 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDChrysler Corporation and Patrick J. LeBlanc. Cases7-CA-11791 and 7-CA-12032March 1, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDJENKINSOn October 26, 1976, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, on December 6, 1976,Respondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbrief 1 and has decided to affirm the rulings, findings,2and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.3ORDERPursuantto Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,Chrysler Corporation, Trenton, Michigan, itsofficers,agents,successors,and assigns, shall take theaction setforth in thesaidrecommended Order, as somodified:1.Substitutethe following for paragraph 1(b):"(b) In any other manner interfering with,restrain-ing, or coercingits employeesin the exerciseof theirrights under Section 7 of the Act."2.Substitute the following for paragraph 2(b):"(b)Make Patrick LeBlanc whole for any loss ofpay or othercompensationhe may have suffered byreasonof the discriminationagainsthim, to the extentithas not already been done, in the manner set forthin F.W.Woolworth Company,90 NLRB 289 (1950),withinterestthereon at the rate of 6 percent perannum,as set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962)."3.Substitute the attached notice for that of theAdministrative Law Judge.IRespondent's requestfor oralargumentis herebydenied as the record,exceptions,and Respondent'sbriefadequately present the issues andpositions of the parties2Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderanceof all of therelevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products, Inc,91 NLRB 544228 NLRB No. 61(1950), enfd. 188 F 2d 362 (C.A. 3, 1951). We have carefullyexamined therecord and findno basis for reversinghis findings.3 In par 1(b) of hisrecommendedOrder, the Administrative Law Judgeuses the narrow cease-and-desist language,"in any Ue orrelated manner"rather than the broadinjunctive language"in any othermanner," that theBoard haslong held to be properin cases involving 8(a)(3) violationsSpringfield Dodge, Inc,218 NLRB 1429 (1975) Accordmgly, we shall modifythe recommendedOrderto require Respondent to cease and desist from inany othermanner infringingupon employee rights.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT give our employees disciplinarylayoffs because of their union or protected con-certed activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform, join, or assist any labor organization, tobargain collectively through representatives oftheirown choosing, to engage in concertedactivities for the purposes of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities, except to the extentthat such rights may be affected by an agreementrequiring membership in a labor organization as acondition of employment as authorized in Section8(a)(3) of the National Labor Relations Act, asamended.WE WILL expunge from our records the disci-plinary layoff unlawfully given to Patrick Le-Blanc, and WE WILL make him whole for any lossof earnings or other compensation because wediscriminatorily laid him off, plus interest at 6percent per annum.CHRYSLER CORPORATIONDECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Theseconsolidatedcases wereheard at Detroit, Michigan, on July22, 1976, pursuant to charges filed by Patrick J. LeBlanc, anindividual, in Case 7-CA-11791, on February 13, 1975, andinCase 7-CA-12032, on May 19, 1975, and an amendedcomplaintissuedon June 23, 1976.The amended complaint, which was further amended atthe hearing,alleges thatChrysler Corporation (hereinreferred to as Respondent) violated Section 8(a)(1) and (3)of the National LaborRelationsAct, as amended (hereinreferred to as the Act) by meting out two 30-day disciplin-ary suspensions to Patrick LeBlanc because heengaged inactivities on behalf of Local Union No. 372, InternationalUnion, United Automobile, Aerospace and AgriculturalImplementWorkers of America, (UAW) (herein referred to CHRYSLER CORPORATIONas the Union) and other related concerted activitiesprotected under the Act.Respondentin its answerfiled on July 6, denies havingviolated the Act as alleged.The issues involved are whether Respondent gave twodisciplinarysuspensionsto Patrick LeBlanc because of hisunion or protected concerted activities in violation ofSection 8(a)(1) and (3) of the Act. An additionalissue iswhether proceedings under the grievance provisions of thecollective-bargainingagreementbetween Respondent andthe Union involving these suspensions precludes finding aviolation under the Act.Upon the entire record in these cases and from myobservation of the witnesses and after due consideration ofthe brief filed by Respondent,) I hereby make the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation, with plants locatedthroughout theUnited States including the State ofMichigan and a plant located at Trenton, Michigan, whichis the only plant involved in this proceeding, is engaged inthemanufacture, sale, and distribution of automobile andrelated products.During 1975, a representative period,Respondent in the course of its operations, purchased andreceived goods and materials valued in excess of $1 millionwhich were delivered directly to its facilities located in theState of Michigan, from points located outside the State ofMichigan. It also manufactured, sold, and distributedproducts, valued in excess of $1 million, which wereshipped directly from its facilities located in the State ofMichigan to points located outside the State of Michigan.Based upon the foregoing evidence, which is admitted inRespondent's answer, I find that Respondent is an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the Act.H. THE LABORORGANIZATION INVOLVEDThe partiesstipulated,and Ifind that Local Union No.372, International Union, United Automobile, Aerospaceand AgriculturalImplementWorkers of America, (UAW),is a labor organizationwithin themeaning ofSection 2(5) ofthe Act.A.BackgroundRespondent operates a plant located at Trenton, Michi-gan, where it is engaged in the manufacture of 6- and 8-cylinder engines for use in Chrysler automobiles. Includedamong its supervisory personnel are Superintendent JamesiThe General Counsel did not submit a brief.2Prior to January 6, 1976, Blair held the position of labor relationssupervisor.3The partiesstipulatedand I find that each of these individuals aresupervisors within the meaning of the Act.4Unless otherwise indicated the findings are based upon undisputedevidence contained in the record which I credit5The temperature was approximately 60 degrees6Labor Relations Supervisor Blair could not recall who brought the heatproblem to his attention or being contacted more than once.Based upon his487DeKeyser, Employment Labor Relations Supervisor Art-hur Blair,2 Industrial Relations Supervisor Lloyd Andre,General Foreman John Corwin, and Foreman CharlesSawicki 3Respondent employs approximately 4,300 employees atthe Trenton plant. Its production and maintenance employ-ees are represented by the Union with which it has acollective-bargaining agreement.Patrick LeBlanc, who has been employed by Respondentsince 1964, is presently employed in Department 528, whichassembles 6-cylinder engines.He served as the Union's chief steward from about May1973 until May 6, 1975, when he was elected as a unioncommitteeman. As chief steward his duties were to repre-sent the employees in Department 528.These proceedings arose out of disciplinary layoffs givento LeBlanc in November 1974 and May 1975.B.The November LayoffThe evidence establishes4 on November 12, 1974, em-ployees in the head assembly section of Department 528complained to Chief Steward LeBlanc about the lack ofheat in theirarea.5LeBlanc reported their complaints toboth General Foreman Corwin, who was over the depart-ment,and to Labor Relations Supervisor Blair. Theyinformed LeBlanc they would take care of it .6 Blaircontacted PlantMaintenance Supervisor Marke Bondeconcerning the problem and it was his impression it wouldbe corrected. LeBlanc's complaint to Corwin about the lackof heat was the first step in the grievance procedure.?During the next 2 days the employees continued tocomplain to LeBlanc about the lack of heat in their area,whereupon LeBlanc each day talked to both GeneralForeman Corwin and Labor Relations Supervisor Blair,who informed him they would get it corrected.On the morning of November 15 when the employeesagain complained to LeBlanc about the lack of heats heagain talked to both Corwin and Blair who assured him itwould be corrected.That same morning after talking to Ted Laflure, who wasone of the employees that took care of heating problems,LeBlanc told Blair they did not have anyone working on theheat problem in Department 528 because he knew Laflurewas the man who took care of it and Laflure had told himthat to his knowledge that no one was working on the heatproblem in that area .9After talking to Blair, LeBlanc returned to the work lineand asked the employees whether they would be willing toaccompany him to the labor relations office to protest thelack of heat in their area.i° Approximately 12 or 13 of thefemale employees he talked to agreed. While complainingmabihty torecall these matters and absent denialsby him Icredit LeBlanc'stestimony concerning his discussions with Blair about thisproblemrThe collective-bargaining agreement contains a grievanceprocedureconsistingof threesteps and an appeal boardsThetemperaturewas approximately 63 degrees.8The evidence doesnot establishwhat, if any, action was being taken tocorrectthe heating problemioLeBlanc's explanationfor not filinga written grievance was because itwouldprolong getting the problemcorrected. 488DECISIONSOF NATIONALLABOR RELATIONS BOARDabout the lack of heat in their work area some of theemployees had worn coatsand sweaterswhile working.During their break period that day from I to 1:11 p.m.,approximately 10 to 12 employees,alongwithChiefSteward LeBlanc, walked together in a group directly fromtheir work area to the labor relations office carrying signscaptioned, "We Want Heat," which were furnished to themby LeBlanc. Their walk to the office which lasted about 4minutes took them through other departments includingsomewhere employees were working. Whenever otheremployees asked them what they wanted LeBlanc and theother employees with him would respond they wanted heator would show them their signs. However, none of themstopped to talk to the other employees who continuedworking.Upon reaching the labor relations office, which waslocated apart from the productionarea, they entered andLeBlanc showed his sign to Blair and told him theemployees were from the production area and they weresuffering from the cold, wanted heat and were tired ofwaiting.According to both LeBlanc and one of theemployees in the group, Lawanda Smith, other employeesalso told Blair they wanted heat.Blair's versionwas afterhearing some noise outside his closed door the group cameintohis office at which time there was about 10 seconds ofunintelligiblediscussion among them,[[ somequite loud,before LeBlanc spoke up about their wanting heat.Blairmade no response to their statements and afterabout 30 seconds they left Blair's office and proceeded backto their work area in thesamemanner they came arrivingthere before their break period ended. During the period ofa few minutes that the group was in the area of the laborrelationsoffice some employees who worked in the insur-ance12and personnel offices located across fromBlair'soffice were not working but observing the group.Shortly after the employees returned to their area andresumed work the heating problem was corrected.Later thatsameday General Foreman Corwin informedLeBlanc he was being put on notice for disciplinary actionbecause of what they had done.LeBlanc was subsequently given a disciplinary layofffrom November 22, 1974, to December 23, 1974, with theperiod from November 30 to December 22 being waived.The written reasons given for the suspension were asfollows: "Leading, taking part in a disruptive and disorder-lydemonstration and failure to follow the grievanceprocedure."11Smith also stated the employees were talking among themselves12Three employees worked in insurance13 Included among Respondent's plant rules for which disciplinary actionmay be taken are as follows: "7 Leading, instigating, supporting, or takingpart in any strike, work stoppage or picketing in violation of the collective-bargaining agreement or in any slowdown or other improper interferencewith or restriction of operations. . . 14. Fighting,horseplay,or otherdisorderly, disruptive, or unduly conduct "14Sec. 5 of the collective-bargaining agreement which Andre contendsLeBlanc violated by picketing provides in pertinent part as follows:The Union will not cause or permit its members to cause,nor will anymember of the Umon take part in, any sit-down, stay-in or slow-down inany plant of the Corporation, or any curtailment of work or restrictionof production or interference with production of the Corporation. TheUnion will not cause or permit its members to cause nor trill anyThe disciplinary layoff was also based in part uponLeBlanc's past disciplinary record, specifically, two priorwritten warnings, one verbal warning and one disciplinarylayoff.LeBlanc was given the disciplinary layoff byIndustrialRelations Supervisor Andre in the presence ofLaborRelationsSupervisorBlair,General Foreman Cor-win, and either the Union's Committeemen Harry West orSteward Ollie Foster. LeBlanc denied to them that they haddone anything outside of their legal rights.According to Industrial Relations Supervisor Andre, whoassessedthe discipline against LeBlanc, he was disciplinedfor leading and participating in a disruptive demonstra-tion,13 circumventing the grievance procedure and picket-ing14 through the plant to the labor relations office. Andredenied LeBlanc's position as chief steward had anything todo with his discipline or that he was treated differently thanthe other six employees they were able to identify who hadparticipated in the demonstration.While he directed thatthe other employees involved be issued verbal warningsLeBlanc's discipline, as theirs, was also based upon his pastrecord.15However, no evidence was presented to show that theverbal warnings were actually given to those employees andone of the participants, Lawanda Smith, denied she wasever disciplined or told by Respondent that she should nothave done it.LeBlanc's disciplinary layoff was the subject of a griev-ance which was settled at the appeal board level betweenthe Union and Respondent whereby LeBlanc received 40hours' pay with the suspension remaining on his record.LeBlanc was never consulted about the terms of thesettlement and upon being informed of the results by UnionInternational Representative Jolly, he told Jolly that he wasnot satisfied and would not accept it.C.TheMay LayoffChief Steward LeBlanc was a candidate for the positionof committeeman in the union election held on May 6,1975.As part of his campaign he distributed leaflets toemployees.According to LeBlanc in April 1975, SuperintendentDeKeyser who was over Department 528 informed him inthe presence of acting Committeeman Ollie Foster that hewas being put on notice if he passed out any literatureduring work hours he would be suspended. The leafletreferred to by DeKeyser was one which had been distribut-ed by LeBlanc and which not only appealed to employeesmemberof the Uniontake partin any strike or stoppage of any of theCorporation's operationsor picket any of the Corporations's plants orpremises until all the grievanceprocedure as outlinedin this agreementhas been exhausted,and in nocaseover a matter on which the AppealBoard haspower and authority to rule,and inno other caseuntil theInternationalUmon, United Automobile, Aerospace and AgriculturalImplementWorkers of America, within sixty (60) days afterreceivingthePlantManager'sdecision,has notified the Manager of LaborRelations of the Corporation in writing that it has authorized a strike,specifyingthe grievancesthat are involved in the proposed strike, andnegotiationshavecontinuedfor at leastseven(7) separate days onwhich meetingshave been held after the Corporation has received suchnotice.15The work records of the other six participants reflect they previouslyhad less, if any, disciplinaryaction taken againstthem than LeBlanc'srecords indicate. CHRYSLER CORPORATION489to support LeBlanc in the election but also made referencesto theruthlessnessof Superintendent DeKeyser and fore-men in Department 528 and Department 88 which wouldcontinue to be grieved and challenged. Under cross-exami-nation LeBlanc acknowledged the warning given him wasnot to distribute the leaflets to people while they wereworking.16That same day Industrial Relations Supervisor Andreinformed LeBlanc in the presence of the Union PresidentBob Smith that he would not be allowed to pass the leafletsout, whereupon LeBlanc informed Andre he would con-tinue campaigning in the same manner.Later that dayAndre informed LeBlanc he had just read the leaflet andthey were not going to allow him to pass them out anywherein the plant or on their property.About April 24, 1975, LeBlanc filed a grievance withRespondent alleging that Foreman Sawicki was interferingwith internal local union affairs by campaigning for thereelection of his opponent Harry West for committeeman.LeBlanc also discussed this matter with both GeneralForeman Corwin and Labor Relations Supervisor Blair.His grievance against Sawicki was subsequently granted.LeBlanc testified that on April 23 Foreman Sawicki,pursuant to his inquiry, denied he was campaigning forWest and on April 24, he informed Sawicki he had filed awritten grievance about his campaigning for West. Sawickicould not recall whether LeBlanc had talked to him beforeApril 24 concerning his campaigning for West. However,on the morning of April 24 he was aware of the grievanceand General Foreman Corwin had gotten on him aboutcampaigning.17Foreman Sawicki testified on April 24 about 2 p.m. heobserved LeBlanc walk through his area. As LeBlancapproached the crib area where he was working, LeBlancusing profanity told him he had better watch his mouthbecause they were still taking off V-8 foremen. Shortlythereafterwhile talking on the telephone he observedLeBlanc who was about 15 yards away talking to a coupleof other individuals.18 About aminute laterhe saw LeBlancbend over some freshly poured cement in the area andusing a push rod 19 write or mark something in the wetcement.When LeBlanc noticed Sawicki watching himLeBlanc quit writing, dropped the push rod in a garbagecan, and left the area. After completing his telephoneconversation Sawicki went over to the area where he hadobserved LeBlanc, and saw written in 4-inch letters in thewet cement the words "Vote For Pat." Sawicki then gotForeman Dodt from another department as a witness to thewords in thecement.Sawicki got the push rod which hadwet cement on one end out of the garbage can,20 and alsogot the contractor who had returned to pick up his tools toresurface the area. Supervisor Dodt corroborated Sawicki'stestimony.Sawicki also testified that LeBlanc subsequently askedhim why he had the area resurfaced. Upon explaining he16Rule 18 of Respondent's work rules provides as follows: "18.Unautho-rized distribution of literature except such distribution during nonworkingtime in nonworking areas as is protected by the National Labor RelationsAct."17 Sawicki's explanation of the campaigning was when employee JohnDavis had asked him who he thought should win the election betweenLeBlanc and West,he expressed his opinion that he thought West would win.did not want the area defaced,LeBlanc's response wasSawickiknew he was goingto deny it.LeBlanc denied either writing in the cement or talking toForeman Sawicki about it.Icredit the testimony of Foreman Sawicki which waspartially corroborated by Foreman Dodt and find thatLeBlanc, contrary tohis denials,did write in the wetcement.Apart from my observations of the witnesses increditing Sawicki rather than LeBlanc, LeBlanc on occa-sions contradicted his own testimony.On April 25, IndustrialRelationsSupervisorAndreinformed LeBlanc in thepresenceof Willie Mays, who wasthe chairman of the shopcommittee, and General ForemanCorwin that he was being put on notice of being suspendedfor defacing company property and being given a 30-daydisciplinary layoff.When LeBlanc denied any knowledgeof the matter he was informed it was because he wrote insome wet cement.On May 5, IndustrialRelationsSupervisor Andre in thepresence of LaborRelationsSupervisor Blair and Chair-man Mays read a report informing LeBlanc he was beinggiven a 30-day disciplinary layoff for defacing companyproperty and throwing away the push rod. The writtenreasons givenfor the disciplinary layoff which was alsobased upon his past record contained the following state-ment:"Defacing company property and throwing away ofother company property." 21 The disciplinary layoff waseffective fromMay 7, 1975, to June 5, 1975. Andreinformed LeBlanc that the layoff was scheduled to start onMay 7 in order not to interfere with LeBlanc's opportunityto campaign in the Union's election.A grievance filed over LeBlanc's disciplinary layoff wassubsequently withdrawn by the Union at the appeal boardlevel.LeBlanc who was not consulted by the UnioninformedInternationalRepresentative Jolly he was notconcurring with his office's opinionabout the grievance.LeBlanc further testified about the time he received hisdisciplinary layoffs in November 1974 and May 1975 thatIndustrialRelationsSupervisor Andre made statements tohim about they weregoing to gethim.Andre deniedmaking suchstatementsand I credit him rather thanLeBlanc forreasonspreviously stated.D.Analysis and ConclusionsThe General Counsel contends contrary to Respondent'sdenials that Respondent violated Section 8(a)(1) and (3) ofthe Act by giving Chief Steward LeBlanc two disciplinarysuspensions because of his union and protected concertedactivities.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct. Section 8(a)(3) of the Act provides in pertinent part:"It shall be an unfair labor practice for an employer . . . by18These individuals did not testify.19A push rod is a part used on the 6-cylinderengine.20The push rod was a usable part.21Respondent's plant rule9 prohibits"Negligentor deliberatedamage ordestruction of property owned or held by the corporation or any employee,or theabuse or misuse or unauthorizeduse of any such property." 490DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscrimination in regard to hire and tenure of employmentor any tern or condition of employment to encourage ordiscouragemembership in any labor organization...."To discriminate against an employee for engaging inactivities as a union steward violates Section 8(a)(1) and (3)of the Act. SeeStar Expansion Industries Corporation,164NLRB 563, 565(1967), enfd.409 F.2d 150(C.A.D.C.,1969).The evidencesuprawith respect to LeBlanc'sNovemberdisciplinary layoff establishes itwas based upon hisconduct in initiating and participating in accompanying agroup of employees in a walk to and from their work area tothe labor relations office carrying signs captioned "WeWant Heat" to protest the lack of heat in their work areawhere LeBlanc was chief steward after the employees hadrepeatedly complained to him for several days about thelack of heat and Respondent, despite the filing of agrievance by LeBlanc and its own repeated assurances tocorrect the problem,Respondent had failed to do so.Respondent'sasserted reasons for laying off LeBlancwere for his taking part in a disruptive and disorderlydemonstration, failing to follow the grievance procedure,and engaging in picketing while on the way to laborrelations office.Respondent in its brief argues that Le-Blanc's conduct was unprotected under the Act and hislayoff was therefore lawful,citing as authority such cases asEmporiumCapwell Co.v.Western Addition CommunityOrganization,420U.S.50 (1975),andUnited ParcelService,Inc.,205 NLRB 991 (1973).Contrary to those reasons given by Respondent for layingoff LeBlanc,the evidence failed to establish that hisconductwas either disruptive or disorderly;that heengaged in picketing;or that he violated the collective-bargaining agreement by failing to follow the grievanceprocedure.Except for some loud talking among the group ofemployees during the few minutes they were in the laborrelations office area, which was located apart from theproduction area,and that an unspecified number ofinsurance and personnel employees observed them for afew minutes rather than working, no evidence was prof-fered by Respondent to show that their walk to and fromtheirwork area to the labor relations office was eitherdisruptive or disorderly.Not only do I find such conductwas insufficient to establish they were either disruptive ordisorderly but the evidence establishes their walk wasorderly and did not interfere with production.Concerning the contention that LeBlanc was engaged inpicketing,I do not find that LeBlanc or the other employeesby merely carrying signs as they walked directly to andfrom their production area to the labor relations officeduring their I1-minute break period or by showing theirsigns to other employees in response to their questionsabout whattheywanted constituted picketing as prohibitedby the collective-bargaining agreement.Insofar as it was contended that LeBlanc failed to followthe grievance procedure the evidence did establish thatLeBlanc filed a grievance concerning the lack of heat inaccordance with step I of the grievance procedure.Respon-dent initially granted the grievance by promising that theproblem would be corrected and repeatedly reassuredLeBlanc over a period of several days it would be corrected.Only after its failure to comply with its promises didLeBlanc and the employees go to the labor relations officefor the purpose of pressing Respondent to correct theheating problem as promised. Under these limited circum-stances, I do not find that LeBlanc's action which wasconsistentwith his duties and responsibilities as chiefsteward violated the grievance procedures of the collective-bargaining agreement.Additional evidence disproving Respondent's allegedreasons for laying off LeBlanc was the failure to establishthat the other participants were also actually disciplined.Rather as the undisputed testimony of Lawanda Smithestablished, she was never disciplined for her part in theincident. Having rejected Respondent's defenses I find thatLeBlanc,acting inhis capacity as chief steward, by pressingthe grievance to get the heat problem corrected as promisedby Respondent, was engaged in both union and protectedconcerted activities and Respondent by giving him a 30-daydisciplinary layoff effective from November 22, 1974, forengaging in such conduct thereby violated Section 8(a)(1)and (3) of the Act.The cases relied on by Respondent in support of itsposition, which unlike the instant case, involved conductviolativeof collective-bargaining agreements removingemployees from the Act's protection, are clearly distin-guishable.Further,althoughLeBlanc'sNovember disciplinarylayoff was the subject of a grievance that was subsequentlyresolved between the Union and Respondent absent as hereany showing that the requirements ofSpielberg22were met,I do not find any basis for honoring that decision 23The remainingissueiswhether LeBlanc's disciplinarylayoff in May was also unlawful. Having credited ForemanSawicki and finding contrary to LeBlanc's denials thatLeBlanc did in fact deface and throw away companyproperty in violation of the plant rules, I find that theGeneral Counsel has not proven by a preponderance of theevidence as is his burden that LeBlanc was given the Maylayoff because of his union or protected concerted activi-ties.IV.THE EFFECT OF TILE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1.ChryslerCorporation is an employerengaged incommerce within the meaning of Section 2(6) and (7) of theAct.22Spielberg Manufacturing Company,112 NLRB 1080 (1955).for the period he was discriminatorily laid off in November 1974 this amount23To the extent LeBlanc under that decision was actually paid his wageswould be deducted from any backpay due. CHRYSLER CORPORATION4912.Local Union No. 372, International Union, UnitedAutomobile, Aerospace and Agricultural Implement Work-ers of America, (UAW), is a labor organization within themeaning of Section 2(5) of the Act.3.By giving Patrick LeBlanc a 30-day disciplinarylayoff effective from November 22, 1974, because of hisunion and protected concerted activities, Respondent hasengaged in unfair labor practices in violation of Section8(a)(1) and(3) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action toeffectuate the policies of the Act. Accordingly, Respondentshall be ordered to expunge from its records the disciplinarylayoff given to Patrick LeBlanc in November 1974 whichwas herein found to be unlawful and to make him whole, tothe extent it has not already done so, for any loss ofearnings or other compensation he may have sufferedbecause of such discrimination against him with thepayment of 6-percent interest per annum which shall becomputed in the manner prescribed by the Board inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER24The Respondent, Chrysler Corporation, Trenton, Michi-gan, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Giving employees disciplinary layoffs because of theirunion or protected concerted activities.24 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Expunge from its records the disciplinary layoff givento Patrick LeBlanc in November 1974 which was hereinfound to be unlawful.(b)Make Patrick LeBlanc whole for any loss of pay orother compensation he may have suffered by reason of thediscrimination against him, to the extent it has not alreadybeen done, in the manner set forth in that portion of thisDecision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and determine the amount of backpay,if any, due under the terms of this Order.(d) Post at its Trenton, Michigan, facilities copies of theattached noticemarked "Appendix." 25 Copies of saidnotice on forms furnished by the Regional Director forRegion 7 shall, after being duly signed by Respondent'sauthorized representative, be posted immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the amended complaint be,and herebyis,dismissedinsofar as it alleges unfair laborpractices not specifically found herein.25 In the event that the Board'sOrder is enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgmentof the UnitedStates Courtof Appeals Enforcing an Order ofthe NationalLaborRelations Board."